      Case 1:20-cv-03907-LTS-SDA Document 42 Filed 03/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          ϯͬϯϭͬϮϬϮϭ
 James Servedio,

                                Plaintiff,
                                                             1:20-cv-03907 (LTS) (SDA)
                    -against-
                                                             ORDER
 Travelers Casualty Insurance Company of
 America, The Travelers Indemnity Company,

                                Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       The telephonic status conference currently scheduled for April 13, 2021 is hereby

adjourned to April 20, 2021 at 11:00 a.m. At the scheduled time, the parties shall each separately

call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:         New York, New York
               March 31, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
